In this cause, I believe the trial court lost jurisdiction upon the filing of the initial appeal.
This court in the past has followed what I believe to be the most judicially efficient procedure. We have followed the procedure adopted in Majnaric, supra, and, upon request, issued a limited remand to the trial court to rule upon the pending Civ.R. 60(B). This procedure suspends further appellate proceedings until the lower court rules. If the motion to vacate below is denied, the appeal goes forward.
Under the majority opinion, the appellate process could continue until a Civ.R. 60(B) motion was filed and ruled upon at any time up to the release of the *Page 130 
appellate decision. Unless the appellate court has exclusive control of the process, substantial time and resources could be unnecessarily expended.
I therefore dissent.